


Exhibit 10.20

 

Agreement

 

26 March 2008

 

Executive Services

Agreement

 

Centro WCJV LP Inc

 

Glenn Rufrano

 

--------------------------------------------------------------------------------


 

Contents

 

 

Table of contents

 

 

 

 

 

The agreement

1

 

 

 

 

Operative part

2

 

 

 

1

Definitions and interpretation

2

2

Employment

4

3

Duties and reporting structure

4

4

Hours of work

5

5

Remuneration

5

6

Retention Bonus

6

7

Incentive arrangements

6

8

Relocation and living away from home allowance

7

9

Indemnity and Insurance

7

10

Welfare, Pension and Benefit Plans

7

11

Leave

8

12

Public holidays

8

13

Ending your employment

8

14

Approvals

11

15

Disclosure of information

12

16

Intellectual property

12

17

Moral Rights

12

18

General

13

 

 

 

 

Signing page

15

 

--------------------------------------------------------------------------------


 

The agreement

 

 

Executive Services Agreement

 

 

 

Date [g85522km01i001.jpg]

 

 

 

Between the parties

 

 

 

 

 

Company

 

Centro WCJV LP Inc

 

 

 

ABN 98 728 661 680

 

 

 

of Level 3, 235 Springvale Road Glen Waverley
(Company)

 

 

 

 

 

You

 

Glenn Rufrano

 

 

 

of 3112 Shore Road, Bellmore, New York
(Executive/You)

 

 

 

 

 

Background

 

1

The Company has agreed to employ you, in the position of Chief Executive Officer
of the Group and you have agreed to accept that appointment on the terms of this
agreement.

 

 

 

 

 

 

 

 

2

The Company and you agree that the benefits to which you are entitled pursuant
to this agreement are in part consideration for you agreeing to accept the
office of Chief Executive Officer of the Group from the Commencement Date.

 

 

 

 

 

 

 

 

3

The parties acknowledge that each has taken, or has had the opportunity to take,
independent legal advice in relation to this agreement.

 

 

 

 

 

The parties agree

 

as set out in the Operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.

 

1

--------------------------------------------------------------------------------


 

Operative part

 

1          Definitions and interpretation

 

1.1       Definitions

 

The meanings of the terms used in this document are set out below.

 

Term

 

Meaning

 

 

 

Commencement Date

 

As defined in clause 2.2(a).

 

 

 

Company Income

 

Includes Total Employment Cost as defined in Clause 5.1(b) and Incentive
Arrangements as defined in Clause 7.

 

 

 

Confidential Information

 

any information about the Company or any Group Company, or the business of
Company or any Group Company (including, but not limited to, any financial or
trading information, or any idea, concept, process or know-how) which:

 

 

 

 

 

1  comes to your notice in the course of your employment; or

 

 

 

 

 

2  is generated by you in the course of performing your duties,

 

 

 

 

 

and which is not in the public domain (unless in the public domain because of a
breach of confidentiality).

 

 

 

Corporations Act

 

the Corporations Act 2001 (Cth).

 

 

 

End Date

 

the day on which your employment with the Company ends.

 

 

 

Fundamental Change

 

you ceasing to be the most senior executive in the Group or the Chief Executive
Officer of Centro Properties Group (comprising Centro Properties Limited and
Centro Property Trust) or a substantial diminution in your responsibilities or
authority, but excluding any diminution arising:

 

 

 

 

 

1  otherwise through termination pursuant to this agreement; or

 

 

 

 

 

2  with your consent.

 

 

 

Group

 

the Centro Properties Group comprising Centro Properties Limited and Centro
Property Trust and all the entities controlled by Centro Properties Limited or
Centro Property Trust.

 

 

 

Group Company

 

any member of the Group.

 

 

 

Intellectual Property

 

all present and future rights to intellectual property including any inventions
and improvements, trade marks (whether registered or common law trade marks),
designs, copyright, any corresponding property rights under the laws of any
jurisdiction and any rights in respect of an invention, discovery, trade secret,
secret process, know-how, concept, idea, information, process, data or formula.

 

 

 

Moral Rights

 

the right of attribution of authorship, the right not to have authorship falsely
attributed and the right of integrity of authorship, as defined in the Copyright
Act

 

2

--------------------------------------------------------------------------------


 

Term

 

Meaning

 

 

 

 

 

1968 (Cth).

 

 

 

Regulatory Consent

 

the consent of any entity or governmental body that has statutory or other
powers over corporations including without limitation ASX Limited and the
Australian Securities and Investment Commission.

 

 

 

Stub STI Payment

 

As defined in your previous contract of employment with Centro Watt Management
Joint Venture 2 LP.

 

 

 

Term

 

As defined in clause 2.2(b).

 

1.2

 

Interpretation

 

 

 

 

 

In this agreement:

 

 

 

(a)

 

Headings and bold type are for convenience only and do not affect the
interpretation of this agreement.

 

 

 

(b)

 

The singular includes the plural and the plural includes the singular.

 

 

 

(c)

 

Words of any gender include all genders.

 

 

 

(d)

 

Other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning.

 

 

 

(e)

 

An expression importing a person includes any company, partnership, joint
venture, association, corporation or other body corporate and any Government
Agency as well as an individual.

 

 

 

(f)

 

A reference to a clause, party, schedule, attachment or exhibit is a reference
to a clause of, and a party, schedule, attachment or exhibit to, this agreement
and a reference to this agreement includes any schedule, attachment and exhibit.

 

 

 

(g)

 

A reference to any legislation includes all delegated legislation made under it
and amendments, consolidations, replacements or re-enactments of any of them.

 

 

 

(h)

 

No provision of this agreement will be construed adversely to a party because
that party was responsible for the preparation of this agreement or that
provision.

 

 

 

(i)

 

Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included.

 

3

--------------------------------------------------------------------------------


 

2

 

Employment

 

 

 

2.1

 

Position

 

 

 

 

 

You are employed in the position of Chief Executive Officer of the Group.

 

 

 

2.2

 

Term

 

 

 

(a)

 

Your new appointment will start on 15 January 2008 (Commencement Date).

 

 

 

(b)

 

Your employment will continue for the period of 12 months unless terminated
earlier under the terms of this agreement (Term).

 

 

 

(c)

 

Should your employment continue beyond the period set out in sub-clause
(b) above, unless or until such time that the terms of any new agreement is
reached in writing and signed by both parties, the terms of your employment will
be, as far as possible, identical to those under this agreement.

 

 

 

2.3

 

Location

 

 

 

(a)

 

Your principal place of work is the Group’s head office in Glen Waverley,
Victoria, Australia. The Company may require you to work in other locations from
time to time.

 

 

 

(b)

 

The Company may require you to travel within the state, interstate or overseas
to perform your duties.

 

 

 

2.4

 

Visa requirement

 

 

 

(a)

 

This offer of employment is conditional upon you having, during your employment
with the Company, a valid and current working visa as issued by the Department
of Immigration and Citizenship to live and work in Australia if required to
fulfil the duties of your position and your obligations under this Agreement.

 

 

 

(b)

 

The Company will provide payment of, and assistance in obtaining, any necessary
visa or work permits.

 

 

 

3

 

Duties and reporting structure

 

 

 

3.1

 

Duties of your position

 

 

 

(a)

 

You must perform the duties reasonably associated with your position for and on
behalf of the Group.

 

 

 

(b)

 

In addition, you must also perform other duties which you are capable of
performing, as required by the Company or any Group Company.

 

 

 

3.2

 

General duties

 

 

 

 

 

You must:

 

 

 

(a)

 

unless absent on leave as provided in this agreement, devote all of your time,
attention and skill to the performance of your duties for the Group both during
normal business hours and at other times as reasonably necessary;

 

 

 

(b)

 

perform your duties faithfully and diligently;

 

 

 

(c)

 

follow lawful and reasonable directions given to you by the Company and any
Group Company; and

 

4

--------------------------------------------------------------------------------


 

(d)

 

promote the interests of the Group.

 

 

 

3.3

 

Reporting structure

 

 

 

 

 

You will report to the Board of Centro Properties Limited or as otherwise
directed by the Company.

 

 

 

3.4

 

Changes to your position

 

 

 

 

 

If your position, duties or reporting structure change, this agreement will
continue to apply to your employment unless you and the Company:

 

 

 

(a)

 

enter a new written employment agreement; or

 

 

 

(b)

 

vary this agreement in writing.

 

 

 

4

 

Hours of work

 

 

 

 

 

Because of the nature of your position, you agree to work such hours (both
within and outside standard business hours) required to perform your duties.
Your remuneration includes an amount to compensate for this.

 

 

 

5

 

Remuneration

 

 

 

5.1

 

Total employment cost

 

 

 

(a)

 

Your initial Total Employment Cost is US$1,200,000 each year.

 

 

 

(b)

 

You will be subject to tax equalisation on Company Income. This means that you
will not pay any more income tax on your Company Income than you would have paid
had you remained in New York.

 

 

 

(c)

 

As part of the tax equalisation process your salary from time to time may be
subject to tax gross ups in Australia and/or the US. As such, at the end of each
calendar year, a reconciliation of your ‘stay at home’ tax position will be
prepared in conjunction with the preparation of your US income tax return.

 

 

 

(d)

 

For the avoidance of doubt, tax equalisation does not apply to your personal
income other than income sourced from the Company or the Group and you will be
responsible for any US and Australian taxes payable on this income.

 

 

 

(e)

 

The Company will pay any Total Employment Cost that you elect to receive as
salary fortnightly by electronic transfer to your nominated bank account.

 

 

 

(f)

 

The Company will reimburse you for any expenses that you reasonably incur during
the performance of your duties. The Company may require you to provide a tax
invoice, or other evidence, to substantiate any expenses claim.

 

 

 

(g)

 

You will have no entitlement to Australian Company Superannuation Contributions.

 

5

--------------------------------------------------------------------------------


 

6

 

Retention Bonus

 

 

 

 

 

You will remain entitled to the ‘Second Payment’ as defined in clause 10 of your
previous employment contract with Centro Watt Management Joint Venture 2 LP and
this will be paid by the Company as a lump sum payment of US$1,500,000 (less any
taxation deductions as required by law) on 31 March 2008 as per the original
intention of your previous employment contract.

 

 

 

7

 

Incentive arrangements

 

 

 

7.1

 

Initial Short Term Incentive

 

 

 

(a)

 

You will be entitled to 150% of your Total Employment Cost as a short term
incentive.

 

 

 

(b)

 

During the Term, the short term incentive is payable upon the occurrence of any
of the following events:

 

 

 

 

 

(1)

there is a change of control of Centro Properties Group. A ‘change of control’
shall be deemed to have occurred when:

 

 

 

 

 

 

 

·

in the case of a takeover offer, a party gains a relevant interest in greater
than 50% of the stapled securities on issue (provided all bid conditions are
satisfied or waived), or

 

 

 

 

 

 

 

 

·

in the case of a Scheme of Arrangement, when the Court approves the scheme at
the second Court hearing.

 

 

 

 

 

 

(2)

your employment is terminated following a Fundamental Change.

 

 

 

 

 

 

(3)

a recapitalisation of Centro Properties Group which involves the issuance of new
equity or equity related securities to new or existing shareholders that the
Board considers sufficient to stabilise the entity and provide a basis for near
term solvency and medium term financing through an appropriate capital structure
– the short term incentive will be payable upon the execution of any definitive
agreement setting out those arrangements.

 

 

 

 

 

 

(4)

any entity in the Group:

 

 

 

 

 

 

·

sells or divests any assets or an interest in the entity (including, but not
limited to, the sale of the Company’s interest in Centro Retail Trust); or

 

 

 

 

 

 

 

 

·

issues new securities in exchange for financial liabilities,

 

 

 

 

 

 

 

 

that the Board reasonably considers sufficient to stabilise the entity and
provide a basis for near term solvency and medium term financing through an
appropriate capital structure – the short term incentive will be payable upon
the execution of any definitive agreement setting out those arrangements.

 

 

 

(c)

 

In the event that there is no short term incentive awarded under sub-clause 7.1
(a) and (b), the Board may at its discretion, award you a short term incentive
of up to 150% of your Total Employment Cost.

 

 

 

(d)

 

Only one short term incentive is payable under sub-clause 7.1.

 

 

 

7.2

 

Further short term incentives

 

 

 

 

 

You may also be eligible to participate in other short term incentive
arrangements offered by the Company or the Group from time to time.

 

6

--------------------------------------------------------------------------------

 

7.3                                    Long Term incentive

 

(a)                                            For fiscal year 2007/2008 you
will be granted 1,000,000 options over Centro Properties Group securities in
accordance with the invitation attached as Schedule A.

 

(b)                                           You may also be eligible to
participate in other long term incentive arrangements offered by the Company or
the Group from time to time.

 

8                                                   Relocation and living away
from home allowance

 

(a)                                            In the event that you are
required to maintain a base in Australia, the Company will provide you with
assistance with:

 

(1)                                       the relocation of yourself and your
immediate family to Australia. Such assistance will meet all reasonable costs
associated with the relocation of an executive of your level and experience and
includes payment of the reasonable cost of transport of you and your immediate
family, freight of personal effects and temporary accommodation; and

 

(2)                                       the repatriation back to your home
country on completion of the contract or on termination.

 

(b)                                           In addition to your remuneration
in clause 5.1(a), the Company will pay you a living away from home allowance to
compensate you for additional accommodation costs and additional food costs on
account of you being required to live away from your usual place of residence.
The amount of compensation for additional food costs has been determined after
taking into account your normal home food consumption expenditure.

 

(c)                                            The Company will provide you with
assistance in respect of the preparation of your US and Australian income tax
returns through the Company’s nominated tax advisor. Should you choose not to
use the Company’s nominated tax advisor in respect of the preparation of your US
and Australian income tax returns you agree to provide copies of your US and
Australian income tax returns in order to prepare the reconciliation of your
‘stay at home’ tax position.

 

(d)                                           The Company will be responsible
for any tax payable in respect of assistance provided in this clause.

 

9                                                   Indemnity and Insurance

 

To the extent permitted by the Corporations Act, the Company will provide you
with:

 

(a)                                            a deed of indemnity which
provides the same level of indemnity and insurance cover as that provided to
other Executive Committee Members; and

 

(b)                                           additional director’s and
officer’s liability insurance to the value of A$2,000,000 to provide coverage to
insure you against any legal costs you may incur in responding to any claims (or
threatened claims) to the extent available at reasonable market rates. In the
event that insurance is not available through the external insurance market, the
Company will meet this liability.

 

10                                            Welfare, Pension and Benefit Plans

 

(a)                                            The Company will provide you with
top benefit cover with a private health insurance provider to cover you and your
immediate family during your time in Australia.

 

7

--------------------------------------------------------------------------------


 

(b)                                           Whilst in the United States:

 

(1)                                       you will be entitled to participate in
all employee benefit plans, programs and arrangements made available to other
Company senior executives generally, including pension, income deferral,
savings, 401(k), and other retirement plans or programs, medical, dental,
vision, prescription drug, hospitalization, short-term and long-term disability
and life insurance plans and programs, accidental death and dismemberment
protection, travel accident insurance, and any plans, programs or arrangements
that supplement the above plans, programs or arrangements, whether funded or
unfunded. These plans, programs or arrangements will be subject to the terms of
the applicable plan documents and Company policies on terms and conditions that
are no less favourable to you than those applying to other Company senior
executives generally.

 

(2)                                       To the extent that post-retirement
welfare and other benefits exist you will be entitled to post-retirement welfare
and other benefits on terms and conditions that are no less favourable to you
than those applying to other Company senior executives generally. This clause
does not require the Company to establish or maintain any particular employee or
post-retirement benefit plan, program or arrangement and any such plan, program
or arrangement may be varied or removed from time to time.

 

11                                            Leave

 

The Company will provide you with annual leave, personal leave and parental
leave as follows:

 

·                                               4 weeks annual leave each year;

 

·                                               10 days’ paid personal leave
each year — in certain circumstances you may also be able to access unpaid
carer’s leave and compassionate leave; and

 

·                                               up to 52 weeks unpaid
parental/adoption leave where you are the primary care giver.

 

12                                            Public holidays

 

You will be usually be entitled to paid leave on days declared as public
holidays in the location in which you work. From time to time you may be
required, and you agree, to work on a public holiday in order to perform your
duties. Your remuneration includes an amount to compensate for this.

 

13                                            Ending your employment

 

13.1                                  Definitions

 

In this clause, the following definitions apply:

 

(a)                                            ‘For Cause’ means:

 

(1)                                       conviction of, or plea of guilty or
nolo contendere to, a felony in the United States or conviction of an offence
punishable by imprisonment in Australia; or

 

(2)                                       wilful and continued failure to use
reasonable best efforts to substantially perform your duties (other than such
failure resulting from your incapacity due

 

8

--------------------------------------------------------------------------------


 

to physical or mental illness or after notifying the Company of your intention
to terminate the employment relationship for Good Reason (as defined below))
after demand for substantial performance is delivered by the Company in writing
that specifically identifies the manner in which the Company believes you have
wilfully and continually failed to use reasonable best efforts to substantially
perform your duties; or

 

(3)                                       wilful misconduct that has a
materially adverse effect on the Company or to any Group Company.

 

No act, or failure to act, by you shall be considered ‘wilful’ unless:

 

·                                               committed in bad faith and
without a reasonable belief that the act or omission was in the best interest of
the Company or any Group Company; or

 

·                                               your action or non action
continues for more than ten days after you have received written notice of the
inappropriate action or non-action.

 

(b)                                           ‘Good Reason’ means, without your
consent:

 

(1)                                       a Fundamental Change has occurred;

 

(2)                                       any of the following has occurred:

 

·                                          a receiver, receiver and manager,
controller, or other external administrator is appointed over all or
substantially all of the assets and undertakings of the Group;

 

·                                          a liquidator, provisional liquidator
or administrator (under Part 5.3A of the Corporations Act, 2001) is appointed to
Centro Properties Limited, Centro Properties Trust or Centro Retail Trust; or

 

·                                          a resolution is passed or any steps
are taken to pass a resolution for the winding up or dissolution of Centro
Properties Limited, Centro Properties Trust or Centro Retail Trust, except for
the purpose of an amalgamation or reconstruction which has the Group’s consent;

 

(3)                                       a reduction in your Total Employment
Cost or a failure to pay any such amounts when due;

 

(4)                                       a failure to pay the Retention Bonus
set out in clause 6 above;

 

(5)                                       any purported termination of your
employment for Cause (as defined in sub-clause (a) above) which is not effected
pursuant to the terms of this agreement;

 

(6)                                       The Company’s failure to pay or
provide any material employee benefits due to you under this agreement
including, but not limited to, a failure to allow you to participate in all
employee benefit plans, programs and arrangements contemplated under clause 10;

 

(7)                                       The Company’s failure to provide, in
all material respects, the indemnification required by clause 9 of this
agreement;

 

(8)                                       a reduction in the percentage of the
short term incentive as provided for in clause 7.1 above; or

 

(9)                                       a failure by the Company or the Board
to accept you in an Option Plan offered to you by the Company or a failure to
provide you with written documentation evidencing the grant of the options
consistent with the Option Plan.

 

Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness.

 

13.2                                  Termination of employment by the Company

 

(a)                                            The Company may terminate your
employment at any time:

 

(1)                                       without notice, ‘For Cause’; or

 

9

--------------------------------------------------------------------------------


 

(2)                                       at the end of the Term, on written
notice provided no later than 15 December 2008.

 

(b)                                           If the Company has given you
notice under sub-clause (a)(2) above, the Company may direct you at any time:

 

(1)                                       not to attend work; or

 

(2)                                       not to perform all or part of your
duties.

 

13.3                                  Termination of employment by you

 

(a)                                            You may end your employment at
any time for ‘Good Reason’ in accordance with the following procedure:

 

(1)                                       within 30 days of you becoming aware
of an occurrence which would allow you to terminate for Good Reason, you must
give written notice to the Company to remedy the situation.

 

(2)                                       should the Company fail to remedy the
situation within 30 days of receiving written notice under sub-clause (1) above,
you may terminate your employment, in writing, without notice.

 

(b)                                           You may end your employment at the
end of the Term by providing written notice no later than 15 December 2008.

 

(c)                                            If you have given notice under
sub-clause (a) or (b) above, the Company may direct you at any time:

 

(1)                                       not to attend work; or

 

(2)                                       not to perform all or part of your
duties.

 

13.4                                  Payment on termination

 

(a)                                            Where:

 

(1)                                       the Company terminates your employment
in accordance with clause 13.2(a)(2); or

 

(2)                                       you terminate your employment for
‘Good Reason’ in accordance with clause 13.3(a); or

 

(3)                                       you terminate your employment at the
end of the Term in accordance with clause 13.3(b);

 

you will be entitled to a payment of:

 

(4)                                       12 months Total Employment Cost; and

 

(5)                                       the average of the last two years’
short term incentive payments. Any Stub STI Payment paid to you by a previous
employer will be included in calculating your average short term incentive
payment under this clause.

 

(b)                                           Where you or the Company terminate
your employment other than in the circumstances set out in subclause (a) above,
you will only be entitled to payment of Total Employment Cost up to the date of
your termination and accrued leave entitlements.

 

13.5                                  Deduction of amounts owed

 

(a)                                            To the extent permitted by law,
any outstanding advances or other payments due to the Company by you will be
deducted before payment of any amounts on termination are made to you.

 

(b)                                           If the amounts owed by you to the
Company at the End Date exceed amounts payable to you, you agree to repay such
amounts to the Company within 14 days of the End Date.

 

10

--------------------------------------------------------------------------------


 

13.6                                  Return of property

 

Before your employment ends, or as soon as practicable after it ends, you must
return all property belonging to the Company or, if agreed by both parties, pay
the Company a fair value for that property.

 

13.7                                  Resignation as director

 

If your employment ends you:

 

(a)                                            must resign as a director of the
Company or any Group Company;

 

(b)                                           irrevocably appoint the Company
Secretary of Centro Properties Limited, or any other person nominated by the
Company, as attorney to sign a resignation as director or other officer on your
behalf;

 

(c)                                            have no entitlement to any
compensation for loss of office.

 

13.8                                  No compensation

 

(a)                                            You acknowledge that if the
Company ends your employment, you have no further claim against the Company for
compensation.

 

(b)                                           You agree that the salary and
benefits paid to you under this agreement include specific consideration to
ensure the Company may avail itself of all its rights to end your employment
contained in this agreement.

 

14                                            Approvals

 

14.1                                  Agreement subject to Board and shareholder
approvals

 

This agreement is subject to all:

 

(a)                                            Board and shareholder approvals
required by law;

 

(b)                                           any necessary Regulatory Consent;
and

 

(c)                                            applicable laws.

 

14.2                                  Reduction of payments

 

If the aggregate of:

 

(1)                                  the amount that would, but for this
provision, be payable to you upon termination; and

 

(2)                                  the value of all other payments made in
connection with your retirement from board or managerial offices in the Group
(excluding any benefits to which section 200F of the Corporations Act applies),

 

exceeds the maximum amount that could, because you are a person retiring from
such board and managerial offices, be paid to you under section 200G or section
200F of the Corporations Act, the amount payable to you under clause 13 will be
reduced so that the aggregate value of all the benefits given, paid or payable
to you in connection with your retirement (including the amount payable under
clause 13) is equal to that maximum amount.

 

11

--------------------------------------------------------------------------------


 

14.3                                  Overpayment

 

If the Company overpays you, you must, on receiving a written notice from the
Company immediately repay any money or benefits specified in such notice.

 

14.4                                  Effect of this clause

 

This clause has effect regardless of any other provision of this agreement.

 

15                                            Disclosure of information

 

15.1                                  Your obligations during and after
employment

 

During your employment and after your employment ends you must not use or
disclose Confidential Information unless the use or disclosure is:

 

(a)                                            required by law;

 

(b)                                           made as part of the proper
performance of your duties; or

 

(c)                                            agreed in writing by the Company
or relevant Group Company.

 

15.2                                  Preventing disclosure

 

Both during and after your employment, you must take all reasonable and
necessary precautions to maintain the secrecy and prevent disclosure of
Confidential Information.

 

15.3                                  Survival of obligations

 

Your obligations under this clause continue after your employment ends.

 

16                                            Intellectual property

 

16.1                                  Ownership

 

(a)                                            The Company owns all Intellectual
Property that you create during your employment.

 

(b)                                           You must do all things necessary
to ensure that the Company owns Intellectual Property that you create during
your employment.

 

16.2                                  Disclosure

 

(a)                                            You must inform the Company of
all Intellectual Property that you create during your employment.

 

17                                            Moral Rights

 

If you have Moral Rights in any Intellectual Property owned by the Company you:

 

(a)                                            irrevocably consent to any act or
omission by the Company which infringes those Moral Rights;

 

12

--------------------------------------------------------------------------------


 

(b)                                           agree that your consent extends to
acts and omissions by the Company’s licensees and successors in title; and

 

(c)                                            agree that your consent is a
genuine consent given under Part 9 of the Copyright Act 1968 (Cth) and has not
been induced by duress or any false or misleading statement.

 

18                                            General

 

18.1                                  Governing law and jurisdiction

 

(a)                                            This agreement is governed by the
law in force in Victoria, Australia.

 

(b)                                           Each party irrevocably submits to
the non-exclusive jurisdiction of courts exercising jurisdiction in Victoria,
Australia.

 

(c)                                            You irrevocably waive any
objection to the venue of any legal process on the basis that the process has
been brought in an inconvenient forum.

 

18.2                                  Entire agreement

 

(a)                                            This agreement states all the
express terms of the agreement between the parties in respect of its subject
matter. It supersedes all prior discussions, negotiations, understandings and
agreements in respect of its subject matter.

 

(b)                                           To avoid doubt, by entering into
this agreement you agree to terminate and waive all rights under your previous
employment contract with Centro Watt Management Joint Venture 2 LP.

 

(c)                                            You acknowledge that in accepting
employment with the Company you have not relied on any representations regarding
your employment made by the Company (or its agents or employees) other than
matters expressly set out in this agreement.

 

18.3                                  Prohibition, enforceability and severance

 

(a)                                            Any provision of, or the
application of any provision of, this agreement which is prohibited in any
jurisdiction is, in that jurisdiction, ineffective only to the extent of that
prohibition.

 

(b)                                           Any provision of, or the
application of any provision of, this agreement which is void, illegal or
unenforceable in any jurisdiction does not affect the validity, legality or
enforceability of that provision in any other jurisdiction or of the remaining
provisions in that or any other jurisdiction.

 

(c)                                            If a clause is void, illegal or
unenforceable, it may be severed without affecting the enforceability of the
other provisions in this agreement.

 

18.4                                  Waiver

 

(a)                                            The failure of either party at
any time to require performance by the other party of any provision of this
agreement does not affect the party’s right to require the performance at any
time.

 

(b)                                           The waiver by either party of a
breach of any provision may not be held to be a waiver of any later breach of
the provision or a waiver of the provision itself.

 

18.5                                  Legal advice

 

You represent that you have taken, or had the opportunity of taking, legal
advice in relation to the nature, effect and extent of this agreement.

 

13

--------------------------------------------------------------------------------


 

18.6                                  Counterparts

 

This agreement may be executed in any number of counterparts and all
counterparts, taken together, constitute one instrument. A party may execute
this agreement by executing any counterpart.

 

14

--------------------------------------------------------------------------------


 

Signing page

 

 

Executed as an agreement


Company

 

Signed by

Centro WCJV LP Inc

By

 

sign here [g85522km03i001.jpg]

/s/ J. Hutchinson

 

 

 

VICE-PRESIDENT

 

 

 

 

 

 

print name

J. Hutchinson

 

 

 

 

 

 

 

 

 

 

sign here [g85522km03i001.jpg]

/s/ Brian Healey

 

 

 

Director

 

 

 

 

 

 

print name

Brian Healey

 

 

 

 

 

 

 

 

You

 

Signed by

Glenn Rufrano

 

sign here [g85522km03i001.jpg]

/s/ Glenn Rufrano

 

 

 

 

print name

Glenn Rufrano

 

 

 

 

 

 

in the presence of

 

sign here [g85522km03i001.jpg]

/s/ John Newman-Morris

 

 

Witness

 

 

 

 

print name

John Newman-Morris

 

 

 

 

 

 

 

 

This paragraph provides padding and has been hidden deliberately. Do not delete
or unhide this paragraph

 

15

--------------------------------------------------------------------------------

 
